concurring. I join in the Courts order on all counts. I concur with the majority that this Court lacks authority to issue injunctions “in the absence of specific statutory provisions empowering us” to do so (Slip Op., at 1), and that we must reject this Claimants plea — and all other Claimants’ pleas — for injunctive relief. I write separately for four reasons. First, the dismissal of the declaratory judgment portion of count I is not required by our lack of injunctive powers and is otherwise unexplained. I concur in the dismissal of the count I declaratory action as moot, in light of the count III breach of contract claim which we have upheld at this stage and which encompasses the issues in the count I declaratory claim. Second, further analysis is required of the sovereign immunity injunction decisions of our constitutional courts that say or appear to say that the Court of Claims can issue injunctions. Contrary to the suggestion in Judge Raucci’s dissent, those dictums do not foreclose our independent analysis and conclusion on the injunction issue. See Point 2, post. Third, clarification is required because the majority has unnecessarily overstated the issue in this case, which may prompt an overly broad reading of the Court’s decision. The majority states the issue as: “whether the Court of Claims has jurisdiction to determine equitable claims” (Slip Op., at 1). That is ambiguous and a misformulation of the narrow issue decided. The sole issue decided in this case is our power to grant injunctive remedies. That is a distinct issue from our adjudicatory jurisdiction to “determine” various kinds of claims and issues. None of the opinions in this case hold that this Court cannot adjudicate an “equitable claim” in the sense of an equitable cause of action, i.e., an action that derives from equity jurisprudence as distinguished than from those that derive from common law or from statute. (This case does not even involve an “equitable claim” in this sense; the underlying claim is a legal action — breach of contract — which derives from the common law writ of assumpsit.) This Court’s statutory jurisdiction includes some equitable causes of action that we can adjudicate insofar as they give rise to relief within our narrow statutory authority: a monetary award, a declaration of rights, or a recommendation for relief to the General Assembly. This Court’s inability to grant equitable remedies does not per se preclude jurisdiction to adjudicate equitable claims; and the language and legislative history of the Court of Claims Act and its predecessors reflects that “equitable jurisdiction” has never been categorically excluded from this Court’s jurisdiction. In any event, that is not the import of the Court’s decision in this case. See, Point 3, post. Finally, I write to urge legislative review of the consequences of our decision, together with the recent sovereign immunity injunction decisions of our Supreme and Appellate Courts. The cumulative effect of these decisions is to preclude all, or almost all, claims for affirmative injunctive relief against the State in all Illinois courts, no matter how deserving the claims. Claimants like this one, who seek reinstatement (or admission or retention) in State programs and, in another recurring example, Claimants who seek reinstatement in State employment after wrongful discharge, and other Claimants suffering ongoing injury to their personal or property rights at the hands of the State now have no Illinois court to which they can turn for affirmative relief. This is especially troubling in the case of disputes over property (e.g., disputes between the State and a private party over ownership or possession of land), where a determination against the State may lack a means for judicial enforcement of the private party’s property rights in our Courts. This leaves Claimants to seek relief in the federal courts, when available, or to sue for damages that in some cases will be seriously inadequate to redress or cure the injury, or to go home without a day in Court. This consequence of the statutory (formerly constitutional) doctrine of sovereign immunity deserves review by the elected policymakers. Whether this is a good or bad result, in whole or in part, whether or not it is in the State’s interest to preclude affirmative injunctive relief in some or all situations, and whether this ultimately helps or hurts the State treasury are issues for the General Assembly to evaluate. See Point 4, post. 1. Remedial Powers of this Court On the dominant issue in this case — whether we can grant injunctions — it is clear that the Court of Claims has always lacked authority to do so: this Court and its predecessors have never had constitutional status or power, and the General Assembly has never granted us any authority to issue injunctive orders. I agree with the majority and with Chief Judge Sommer’s analysis that we cannot issue such orders without an express statutory autirorization. However, my conclusion — and I believe the Court’s conclusion — on injunctions does not rest on their equitable character. The statutory analysis of this court’s powers is applicable generally. Review of the Court of Claims Act, which defines our exclusive jurisdiction and remedial powers on claims against tire State that are otherwise barred by sovereign immunity, also fails to disclose authority for this Court to issue many of the common law writs and their contemporary counterparts. For example, I find no authority for the Court of Claims to issue writs of habeas corpus to the Department of Corrections or anyone else. Under all three Acts that have created and governed this court since 1903, our authority to provide a remedy for the various legal, equitable and statutory claims under our adjudicatory jurisdiction has been understood to be limited to: (1) making monetary awards from appropriated funds, (2) recommending payment and appropriation (or other relief) to the General Assembly, and (3) issuing declarations of rights (declaratory judgments). The Courts decision in this case properly adheres to that traditional and narrow statutory view.1  2. The Sovereign Immunity Options of the Supreme and Appellate Courts In an unusual division of this Court, the majority almost disregards, and tire dissenter concludes he must follow, a series of opinions of our Supreme and Appellate Courts that say or appear to say that this Court can issue injunctions. Although I side with the majority, the dissenting comments of Judge Raucci demonstrate that our decision rejecting injunctive power can be perceived, erroneously, as conflicting with those decisions. This deserves elaboration. I disagree with Judge Rauccis hedged conclusions that our Supreme Court may have held, in Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 466 N.E.2d 202, 80 Ill. Dec. 750, and that our Appellate Court did hold, in Management Ass’n. of Illinois, Inc. v. Board of Regents of Northern Ill. Univ. (1st Dist. 1993), 248 Ill. App. 3d 599, 618 N.E.2d 694, 188 Ill. Dec. 124, that this Court has authority to issue injunctions. Because I do not accept his view of those decisions, I agree with the majority that this Court is obliged to make our own independent determination of our powers to issue injunctions. Ellis and Management Association do not foreclose our decision. Similarly, I agree that we are not bound by the other appellate court opinions that, like Management Association, say unqualifiedly that the Court of Claims has authority to enjoin the State in cases in which sovereign immunity bars jurisdiction of our constitutional courts: Fernandes v. Margolis (3rd Dist. 1990), 201 Ill. App. 3d 47, 51, 146 Ill. Dec. 736, 558 N.E.2d 699; Leibman v. Board of Governors of State Colleges and Universities (1st Dist. 1979), 79 Ill. App. 3d 89, 34 Ill. Dec. 630, 398 N.E.2d 305; Betts v. Department of Revenue (1st Dist. 1979), 78 Ill. App. 3d 102, 33 Ill. Dec. 426, 396 N.E.2d 1150; G.H. Sternberg & Co. v. Bond (5th Dist. 1975), 30 Ill. App. 3d 874, 333 N.E.2d 261. Our decision is consistent with the majority opinion in Ellis, supra, because the Supreme Court majority did not hold that the Court of Claims has injunctive power nor did it review our statutory powers. Ellis held only that the constitutional courts lacked jurisdiction over the injunction claim in that case due to sovereign immunity. Moreover, the Ellis majority did not base its jurisdictional holding on the premise that this Court could provide the requested injunction. As Judge Sommer correctly observes, both the majority opinion and Justice Simons dissent in Ellis may be read to suggest that there may be no injunctive remedy at all for the Claimant in that case, as we have held there is not for this Claimant. Although I appreciate Judge Rauccis deferential view of the appellate decisions, especially Management Association, supra, I do not believe they carry weight on the issue of this Courts authority. The appellate pronouncements in the cited cases were obiter dictum. Those courts’ statements range from assumptions about this Court’s powers to misplaced reliance on the majority opinion in Ellis, supra, or on each other. But none of those Appellate Court pronouncements on this Court’s authority is a holding on an issue that was actually presented there for decision. Most important, none of those opinions identified any constitutional, statutory or other source of authority for this Court to issue injunctive remedies. Those decisions, like Ellis, supra, stand only for the proposition that sovereign immunity barred the constitutional courts from issuing the injunctions against the State that were requested in those cases. That is entirely consistent with our parallel decision here which denies injunctive relief in this court, albeit for another reason. Two further points must be made about the notion, seemingly accepted by Judge Raucci, that the constitutional courts could conclude that the Court of Claims has injunctive powers. First, Judge Raucci makes a statutory point, with which I agree, that the legislature meant “all claims” when it repeatedly said “all claims” in section 8 of the Court of Claims Act that establishes our exclusive jurisdiction. I also agree that that language precludes the kind of law/equity distinctions that some would try to read into our statutory jurisdiction to “hear and determine” the types of claims specified in our Act. 705 ILCS 505/8, “Jurisdiction.” But I do not agree that the statutory delegation of authority to “hear and determine” various categories of claims encompasses (or implies) the power to grant remedies that are nowhere mentioned in the statute. I am unaware of judicial authority requiring or suggesting a broader construction. Moreover, in construing an Illinois jurisdictional statute in light of our constitution’s vesting of “the judicial power” in our “Supreme Court, an Appellate Court and Circuit Courts” under Article VI (1970 Ill. Const., Art. VI, section 1), it would be improper at best to imply any judicial powers that are not expressly granted by the legislature.2  Second, I find no authority in our Constitution or in common law precedent that might provide the Supreme Court or the Appellate Court with the power to delegate to us equitable powers, and those courts have not sought to do so in any event. For these two reasons — the absence of statutorily delegated authority and the absence of judicially delegable authority — and because of my strict constructionist view of this issue, I cannot share Judge Rauccis view that the Supreme Court or the Appellate Court could have held, or that their opinions may be read to hold, that we have injunctive powers. There is just no source of such power under current law. 3. Equitable Jurisdiction Generally With some exclusions that result from particular provisions of our Act, the Court of Claims has general jurisdiction to adjudicate “equitable” causes of action as much as any other actions that he without oür section 8 jurisdictional grant. (705 ILCS 505/8.) Our inability to grant equitable remedies does not, by itself, preclude jurisdiction to adjudicate equitable claims and defenses. (However, if an equitable remedy were the sole relief available for an equitable action, the underlying action would arguably be moot in this Court.) Our focus necessarily is those equitable claims that can give rise to damages and declaratory judgments, i.e., where this Court can grant some form of relief. “Equitable claims” involved in this analysis include, for example, promissory and equitable estoppel, quiet title, quasi-contract and restitution. The primary statute, of course, is section 8 of the Court of Claims Act (705 ILCS 505/8), which is our exclusive jurisdiction statute. In its most general and broadly applicable provisions, section 8 grants this Court exclusive jurisdiction “[t]o hear and determine * * * "(a) All claims against the state founded upon any law of the State of Illinois, or upon any regulation thereunder * * *. (b) All claims against the state founded upon any contract entered into with the State of Illinois. * * * (d) All claims against the State for damages in cases sounding in tort, if a like cause of action would lie against a private person or corporation in a civil suit * * * 705 ILCS 505/8.3  I agree with Judge Raucci that this statutory “all claims” language must be given its plain and ordinary meaning: that “all” means all and does not mean some and that, in the absence of legislative histoiy to the contrary, we must conclude that the General Assembly did not utilize the expression “all claims” to mean “all claims except equitable claims.” Moreover, in light of the General Assembly’s practice of engrafting exclusions to our jurisdiction in the section 8 language itself (see section 8(a), for example; see Ardt v. State of Illinois and Dept. of Professional Regulation (1996), 48 Ill. Ct. Cl. 429), the absence of an exclusion for equitable claims must be taken as an intentional omission. Similarly, looting at the tort jurisdiction provision of section 8(d), two limitations are noteworthy. First, this Courts tort jurisdiction is expressly limited to “damages.” That limitation would be unnecessary and redundant if our underlying jurisdiction already excluded equity claims. Second, section 8(d) expressly restricts our tort jurisdiction to actions that “would he against a private person or corporation in a civil suit.” That language includes both legal and equitable claims. This is confirmed by the legislative history. That restriction formerly read: “(d) All claims against the State for damage in cases sounding in tort, in respect of which claims the claimant would be entitled to redress against the State of Illinois, at law or in chancery, if the State were suable * * 705 ILCS 505/8(d). The legislative change from “at law or in chancery” to the current “civil suit” language was enacted in 1971 by P.A. 77-953, which was one of a long series of amendatory acts that followed the adoption of the 1970 Constitution to conform statutory language to the terminology of the new constitution. Public Act 77-953 was an amendment that conformed statutory language to the Judicial Article of the 1970 Constitution. Thus the elimination of the words “law or * * * chancery” in favor of “civil” was a nomenclature change, not a substantive change, and confirms that the present language encompasses both legal and equitable claims, as does “civil” under the 1970 Judicial Article. The Court of Claims historically has had jurisdiction over equitable claims under each of its three statutory incarnations: the Acts of 1903 and 1917 and the current 1945 Act. (This Courts predecessor agency, the Claims Commission, also had jurisdiction over equitable claims under the Acts of 1877 and 1891.) The legislative prescriptions of the former Commissions jurisdiction, and of the former and present Court of Claims’ jurisdiction bear review: The 1877 Statute (jurisdiction of the Claims Commission, emphasis added): “to hear and determine all unadjusted claims of all persons, against the State of Illinois * * * according to the principles of equity and justice except as otherwise provided in the Laws of this State.” The 1889 Statute (amended jurisdiction of the Claims Commission; also applicable to the original Court of Claims created in 1903, emphasis added): “1. All unadjusted claims founded upon any law of the state, or upon any contract, expressed or implied. 2. All claims which might be referred to it by either house of the general assembly. 3. Claims for taking or damaging property by the state for public purposes. 4. All unadjusted and controverted claims against state penal, educational, charitable, and military institutions. 5. All setoffs, counter claims, and claims for damages, whether liquidated or unliquidated. 6. All other unadjusted claims of whatsoever nature or character against the State of Illinois.” The 1917 Act (the second Court of Claims Act, emphasis added): “* * * to hear and determine all claims and demands, legal and equitable, liquidated and unliquidated, ex contractu and ex delicto, which the State as a sovereign commonwealth, should, in equity and good conscience, discharge and pay.” The 1945 Act (the third and present Court of Claims Act, as originally enacted): “A. All claims against the state founded upon any law of the State of Illinois, or upon any regulation thereunder * * *. B. All claims against tire state founded upon any contract entered into with the State of Illinois. C. All claims against the State for damage in cases sounding in tort, in respect of which claims the claimant would be entitled to redress against the State of Illinois, at law or in chancery, if the State were suable * * *. D. All claims against the State for personal injuries or death arising out of and in the course of the employment of any State employee “‘in accordance with the substantive provisions of the Workmen’s Compensation Act or the Workmen’s Occupational Diseases Act * * 1996 Statute (The general provisions of the 1945 Court of Claims Act, as amended to date, is set forth above): This legislative language, which extends over the course of more than a century, shows affirmatively that equitable claims and defenses were contemplated and included in the jurisdiction of this Court from the outset. In almost 120 years of legislative history, there is no hint to be found of any categorical exclusion of equity jurisprudence generally, or of equitable claims in particular, in any of the formulations of this Courts jurisdiction. In the context of this legislative history, it is even clearer that “all claims” in section 8 of the Court of Claims Act still includes the equitable claims that had been explicitly included in earlier formulations of this Courts and its predecessors jurisdiction. Nevertheless, as the majority correctly observes, the caselaw of this Court is not altogether consistent on the subject of our general jurisdiction to entertain and decide equitable claims and defenses. There is a body of caselaw to the effect that this Court lacks jurisdiction to entertain or adjudicate claims predicated on equitable rather than legal actions, or to entertain defenses based on equitable principles. Our precedents paint a mixed picture of this Courts application of equity jurisprudence in practice. However, many of our decisions declining relief or refusing to entertain equitable claims or defenses are compelled by specific statutory restrictions on this Court, rather than by a general lack of jurisdiction over equitable claims or defenses. For example, this Court has consistently rejected claims based on the equitable doctrines of quasi-contract or implied contract. (See, e.g., Brighton Building Maintenance Co. v. State (1982), 36 Ill. Ct. Cl. 36.) However, our rejection of those claims is required by our limited jurisdiction over contract claims under section 8(b) of our Act, which we have consistently read as limited to contract claims based on express contracts entered by the State which excludes all kinds of implied contracts including the equitable doctrines, but does not exclude third-party beneficiary contract claims. Haendel v. State, 50 Ill. Ct. Cl. 224. There may well be other provisions of our statute that may additionally preclude application of equitable principles in various circumstances, but that does not detract from our threshold jurisdiction over equity jurisprudence. I submit that there is little sense or justice in rejecting out of hand State liability — or State defenses — that derive historically from English chancery rather than the law courts of England. The legislature has not commanded us to do so. To the contrary, it appears that our legislature has been directing us to apply equity as well as legal principals. In the long run, application of equity in this. Court, where such does not run afoul of our specific statutory limitations, should do little to alter the overall liability of the State but should in many individual cases result in better justice for both Claimants and the State. After all, that is why equity jurisprudence came to supplement the law courts long ago in England, and why equity jurisprudence was adopted by American courts along with the common law. The Illinois Court of Claims should do likewise. 4. Implications of our Decision Rejecting Injunctive Power The consequences of todays decision must be emphasized. Under our decision today, this Claimant cannot present her claim for reinstatement to this Court. Under Illinois sovereign immunity law as articulated by our Supreme Court, it is clear that all other Illinois courts also lack jurisdiction over this Claimants reinstatement claim. Thus this Claimant — and similarly situated Claimants having legitimate pleas for mandatory injunctive redress — have no Illinois court to which they can turn for a remedy. Quite possibly they have no remedy at all, at least not an effective injunctive remedy. Under our Supreme Courts prevailing test of sovereign immunity, injunction actions against the State no longer can be maintained in our constitutional courts— even when brought nominally against a State officer or agency director — when the claim is “a present claim which has the potential to subject the State to liability.” (Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 466 N.E.2d 202, 207, 80 Ill. Dec. 750, 755.) That principle seemingly bars most, if not all, mandatory injunctions — orders that direct and compel the doing of some affirmative act. When our decision today is grafted onto Ellis and its progeny, the result is that no Illinois court can entertain an injunction plea or can order redress that “has the potential” to cost the State money. This seemingly bars all or almost all mandatory injunctions, and may well bar many prohibitory injunctions as well, but it clearly prohibits employment and State program reinstatement claims like this case and Ellis. Those injunctive claims, at least, now have no place to go in Illinois. This result, of course, is part and parcel of sovereign immunity, which the legislature has seen fit to reinstate in full measure under the 1970 Constitution. The current 1970 Illinois Constitution leaves the issue of sovereign immunity to the General Assembly (Art. XIII, section 4), thus deconstitutionalizing this doctrine which had been established directly by the 1870 Constitution. Illinois statutorily re-adopted the identical sovereign immunity formulation of the 1870 Constitution: An Act in relation to immunity for the State of Illinois. 745 ILCS 5/1, et seq. In this case, we apply the statutory sovereign immunity as a complete shield against mandatory injunctions. We must recognize, of course, that the injustice occasioned, from time to time, to a deserving citizen by the unavailability of such injunctive relief against the State is not nearly as harsh as having no remedy at all for State-caused injuries, as pure sovereign immunity would require. The injustice of not being able to stop or prevent a wrong is ameliorated by the availability of damage awards to compensate for injuries suffered at the hands of the State. Under our law such damages are almost always available to deserving Claimants. Still, there are cases where recoverable damages are inadequate to remedy the injury, as could possibly happen in this case. In such instances, by retaining the States sovereign immunity shield against injunctions, Illinois denies full redress to deserving Claimants who have been or are being injured by the State. This is arguably inconsistent with Illinois’ tradition as a state that favors redress for its citizens as well as with our often ignored constitutional principle that "Every person shall find a certain remedy in the laws for all injuries and wrongs which he receives to his person, privacy, property or reputation. He shall obtain justice by law, freely, completely and promptly.” Ill. Const. 1970, Art. I, sec. 12. Now that we have shut the final Illinois door on these lands of injunction claims, this issue should be reviewed by the General Assembly, which ultimately determines whether and where and how various kinds of claims against the State should be adjudicated and remedied. This is a legislative issue. But it is one that has not been publicly revisited in recent times. There is a debatable question as to whether some Illinois court in at least some situations ought to be able to provide this kind of affirmative injunctive relief to Claimants. Whether the State treasury — the intended beneficiary of the doctrine of sovereign immunity — will be well or ill served in the long run by the absence of such injunctive remedies under the reinvigorated sovereign immunity doctrine is at least debatable. In terms of both State liability and justice to Illinois Claimants, therefore, there are legitimate questions as to the States ultimate interests. These involve analyses and judgments that ought to be made by the General Assembly, and which deserve thoughtful consideration by the elected policymakers. This opinion does not advocate any particular legislative change. Nor do I suggest that this Court is the proper forum, or even a suitable forum, in which to litigate any kind of injunctions against the State. I will, however, note my own view, which I expect is shared by many of my colleagues, that the Court of Claims is now underequipped to handle injunction claims throughout Illinois — especially emergency injunction demands — against the many departments, agencies, officers and bureaus of our State government. Whether this Court is, or ever would be, an appropriate forum or the most suitable forum to hear injunction claims against the State, if such suits are ever permitted, is an open question. In this regard, it is an interesting and often overlooked historical fact that in the early years of Illinois’ statehood, from 1818 to 1870, claims against the State were justiciable in the circuit courts. (See Laws of Illinois, 1819, at 184; Revised Code of Laws of Illinois, 1829, at 171; Revised Statutes of Illinois, 1845, at 394, 464.) Under the 1818 and 1848 constitutions, sovereign immunity was not even the law of Illinois. The 1870 Constitution first adopted the doctrine of sovereign immunity in Illinois and barred the constitutional courts from exercising any jurisdiction over the State, which therefore had been permitted. Ill. Const. 1870, Art. IV, Sec. 26. See generally, Spiegel, The Illinois Court of Claims: A Study of State Liability (U. of Illinois Press 1962), Ch. 3, at 60. Under the 1970 Illinois Constitution, the General Assembly has the prerogative of altering or reducing sovereign immunity, and arguably may have the authority to allocate jurisdiction over different kinds of claims that are subject to sovereign immunity to whichever court or courts or administrative agencies or other tribunals as it may select. There are a host of alternative solutions for various kinds of cases from which the legislature might pick and choose. I only suggest that it is timely for legislative reconsideration of this difficult and complex but important question that seriously affects the administration of civil justice in Illinois, and that the General Assembly has many options it may choose if it determines to act on this issue.   For completeness, I observe that the question of whether this court is authorized to grant various statutory remedies likely turns on the particular statutes involved, their legislative intent and possibly their interplay if any with the Court of Claims Act. My comments here intimate no views whatever on that subject.   I have little doubt that in the area covered by sovereign immunity, at least, the General Assembly could grant such judicial powers to a statutory court like this one under its Article XIII, Section 4 powers.    In this and succeeding exceipts from the statutoiy grants of jurisdiction in this opinion, the provisions relating to jurisdiction over the State universities and the provisions granting narrow, specialized jurisdictions (e.g., adjudications under the Crime Victims Compensation Act, provided in section 8(g) of the current Act) are excluded, because they are not relevant to the question of the scope of the Court of Claims’ underlying jurisdiction to adjudicate general claims against the State.